The Oil & Gas ConferenceAugust 21, 2007 - * - Forward Looking Statements All statements, other than statements of historical fact, included in thispresentation are “forward-looking” statements within the meaning of Section 27Aof the Securities Act of 1933, as amended, and Section 21E of the SecuritiesExchange Act of 1934, as amended, including statements regarding the intent,belief or current expectations of Rosetta Resources Inc. and its subsidiaries (the“Company”) and its management. These forward-looking statements are basedupon current expectations and are subject to a number of risks, uncertainties andassumptions that could cause actual results to differ materially from those hereindescribed. Accordingly, you are cautioned that these forward-looking statementsare not guarantees of future performance. Please refer to Company’s risks,uncertainties and assumptions as it discloses from time to time in the Company’sreports and registration statements filed with the SEC, including the risk factorsidentified in its Annual report on Form 10-K for the year ended December 31,2006, which can also be found on the Company’s website atwww.rosettaresources.com. The Company undertakes no duty to update theinformation contained herein except as required by law. - * - Corporate Profile § Rosetta established a stand-alone operatingcompany on July 7, 2005 § Over 500 locations at inception § Stock Trades on NASDAQ, Symbol: “ROSE” § Shares Outstanding 50.8 Million § Track record of performance established • 85% drilling success ratio • $2.70 organic finding cost • 240% reserve replacement in 2006 • 14% annual growth in reserves (2005-2006) • 26% annual growth in production (2005-2006) • 6 consecutive quarters of production increases § Drilling location inventory continues above 500 - * - PROVED RESERVES 408 BCFE * * Reserve number excludes 23.4 Bcfe of proved reserves associated with the Calpine non-consent properties Growing Reserve Base(as of 12/31/06) - * - Sacramento Basin 125 DJ Basin 160 San Juan Basin 29 LOBO 121 Perdido 55 Gulf of Mexico 2 State Waters 2 Other 21 Total 515 Drilling Locations(As of 7/1/2007) - * - 2006 to 2007 36% 92 MMcfe/D Forecast Production (MMcfe/D) - * - MJR:need newnumbers $1.16 $1.24 $1.04 $1.08 $1.00 $0.90 $1.15 Total Lifting Costs(Per MCFE) - * - (Millions) 2007 Program2 2006 Actual1 Total Cap Ex $240.6 Total Cap Ex $290.0 1. Includes $35.3 for property acquisitions. 2. Includes $40.0 for OPEX acquisition. Capital Expenditures - * - Outstanding Contract/Transition Issues § Ongoing Rio Vista Gas Sales Contract § Gas Marketing Agreement Expiration § Further Assurances - Transaction Completion § Non-Consent Properties ($75 Million) § Fraudulent Conveyance Resolution - * - Partial Settlement Agreement(Subject to Court Approval) Includes: § Rosetta will extend its existing natural gas marketing agreement with Calpine until June 30, 2009. § Calpine will deliver to Rosetta documents that resolve title issues pertaining to certain oil and gas properties located in the Gulf of Mexico, California and Wyoming (Properties). § Rosetta will assume all Calpine's rights and obligations for an audit by the California State Lands Commission on certain Properties. § Rosetta will assume all rights and obligations for the Properties, including all plugging and abandonment liabilities. Does not address: § Non-Consent Properties. § Fraudulent Conveyance. - * - August 8 In-chambers status conference before Judge Lifland regardingfraudulent conveyance case August 16 Deadline for possible sponsors of a Calpine plan to submit proposals August 21 Calpine to file motion to approve Partial Settlement with Rosetta August 31 Deadline to file objections to Disclosure Statement September 10 Deadline for Rosetta to file its responsive pleading to the fraudulentconveyance complaint September 11 Nextbankruptcy hearing to approvePartial Settlement & DisclosureStatement January 28, 2008 Deadline for Debtor in Possession (DIP) Financing Terms to expire Calpine Transition Timeline Northern OperationsCalifornia Rockies - * - Sacramento Basin Rio Vista § 33,843 acres under lease § 100 % working interest in RVGU and most deep leases § 137 producing wells § 103 drilling locations § 39 MMCFPD average net production YTD Sac Extension (including Opex) § 41,194 acres under lease § 45 - 100% working interest § 36 producing wells § 22 drilling locations § 3 MMCFPD average net daily production 2007 Full Year Highlights and Plans § Acquired Opex properties for $38.7 MM, effective 10/1/06 § Extended Martinez production on south Twitchell Island § Drilling Deep test on Opex Roaring River prospect § Drilling deep Winters test in the City of Rio Vista in 4th QTR - * - Rio Vista General Information § 16 productive zones from 2,000 to 10,000’ § 3.6 Tcf cumulative production (Rio Vista only) § Approximately net 70,000 net acres § 85% to 100% working interest § Typical well: $1.5 to $2.0 million to drill and complete, 1.0 to1.5 Bcfe reserves 1st Half 2007 Activity § Drilling - 11 wells, 82% successful • Continued air drilling efforts in low pressure zones • Extended Martinez play on south Twitchell Island § Operational Activity • Entered into sales agreement with PG&E to purchase lowpressure gathering system 2nd Half 2007 Plans/Highlights § Drilling - 17 wells (2 deep) • Continue air drilling, sand control and other completionprojects for low pressure reserves • Continue exploitation of South Twitchell Martinez channelcomplex • Complete combining and reprocessing multiple 3-Dseismic surveys for RVGU • Drill deep Winters test in 4th QTR § Operational Activity • Finalize purchase PG&E low pressure gathering system • Install bypass pipeline to increase take away • capacity from South Twitchell wells SouthTwitchell/BradfordIsland Area 2 2 - * - Major Producing Zones Sacramento Basin - * - Rio Vista Wells (January 1, 2007 to August 9, 2007) - * - 1st Half 2007 Activity § Developed 9 prospects to be drilled in 2007 and 5 future drillable locations § Leased 860 additional acres Opex Acquisition § Acquired Opex properties for $38.7 MM § 3.5 MMCFPD net production. 9.6 BCF net reserves. § Added several high-potential prospects and 4,893 acres § G&G and Engineering evaluations have already added several additional drillingprospects and recompletion opportunities to the portfolio 2nd Half 2007 Plans/Highlights § Detar #1, successful Winters test in Millar Field. TD’d July 7th • Flow tested 2.2MMcf/day @ 2755 psig § Drill 8 additional wells • Outside operated Roaring River 20-3 spud Aug 4th § Acquire significant additional prospect-specific acreage Sac Extension - * - DJ Basin General Information § Target zone - Niobrara Chalk at 2,500’ § Approximately 80,000 acres with average of 80% working interest § Typical well - costs $220,000 to drill and complete, 0.2 to 0.4 Bcfe ofreserves and 70 to 150 Mcfe/d initial production § Approximately 160 drillable locations 1st Half 2007 Activity § Drilled 35 wells, 83% successful § Leased 20,000 net acres § Completed construction on 13 mile gathering system in SouthRepublican 2nd Half 2007 Plans/Highlights § Drill 34 wells, mainly in Vernon area § First set of wells drilled in Vernon indicate they will be similar to thewells in Republican § Acquired 17 square miles of 3D seismic in SW Wray prospect § Lease an additional 2,000 acres § Extend South Republican gathering system to connect Vernon andSandy Bluff wells § Exit year at 10 MMCFPD+ Southern OperationsLoboPerdidoGulf of MexicoSabine Lake - * - South Texas - Lobo General Information § +/-70,000 acres § W.I. - 100% - 90% § 270 wells with 121 drillable locations § $1.75 MM Drill for 1.25 BCF § > 80% drilling success 1st Half 2007 Activity § Drilled 21 wells, 4 Dry holes 17 successful for 81% successrate § Drilling redirected to heart of field § Drilling efficiencies increased the number of wells per monthfrom 2.7 to 4 wells/month for the two rig program § SCR 236 post frac IP over 12.5 MMCF/d § SCR 249 post frac IP over 10 MMCF/d § Average wells at 3 MMCF/d initial rate 2nd Half 2007 Plans/Highlights § Lease +/-11,000 acres § Initiate development on Schwarz-Rottersman South Callaghan Ranch &El Corazon Ranch(approx. 42,000 acres) Schwarz-Rottersman(approx. 21,000 acres) La Perla (approx.5,000 acres) - * - South Texas - Perdido General Information § 50% W.I. - 37.5% N.R.I. § EOG is Operator § +/- 18,000 net acres § +/- 100 square miles of 3-D seismic § 40 Producing Wells (25 verticals and 15 horizontals) - 55drillable locations § $5.5 MM Drill for 3 BCF § >90% Drilling success 1st Half 2007 Activity § 8.9 MMcfe/D from 6.8 MMcfe/D @1/1/07 2nd Half 2007 Plans/Highlights § 13 MMcfe/D year end exit rate § Will test Yellow and Green Delta sands where no horizontaldrilling has occurred to date Currently drilling 7/6/07 Perdido Acreage 2007 Upper Perdido locations 2007 Blue Delta Locations 2007 Red Delta Locations Current horizontal producers 2007 Lower Perdido locations - * - Gulf of Mexico Activity Areas General Information § W.I. in 11 blocks ranging from 20% to 100% (NRI of 15% -79%) § +/- 27,600 net acres § 800 square mile JV - 3-D coverage 1st Half 2007 Activity § 16 MMcfe/D from 6.8 MMcfe/D @1/1/07 § Drilled South Timbalier 293 (50% W.I.) - $25 MM grossexpenditure - 7 BCF of gross reserves. Will complete wellin 2008 § Brought on Main Pass 118 (25% W.I.) & Main Pass 29(50% W.I.) - 7 MMcfe/D § East Cam 88/89 - 100% W.I. - Workovers and platformwork - increase from 5 MMcfe/D to 7-10 MMcfe/D § Main Pass 125 (50% W.I.) - Dry Hole - $1.15 MM net - * - State Waters - Texas & Louisiana Sabine Lake General Information § 50% W.I. 37.5% R.I. § 6,850 acres - 70 square miles of 3-D seismic § $5 to$10 MM/Well to drill - 5 to 10 BCFE/Well reserves 1st Half 2007 Activity § Drilled four wells - $15.6MM cost to date § ST 30 #1 drilled— Hackberry discovery 6.7 BCFe gross2.5 BCFe net § ST 30 #2 completing—delineation well to #1 - LoggedHackberry pay § ST 16-1 drilled— Hackberry interval dry - logged oil pay inCamerina § ST 19071 #1 - Logged Miocene pay § Acquired 16” - 12 mile ANR pipeline for $700,000 2nd Half 2007 Plans/Highlights § Developing onshore facilities to handle 50 MMcfe/D and2000 BCPD § Expected production to commence mid fourth quarter § Additional prospects being developed - * - § Central facility for Satellite wells § Capacity of 30 Mmcf/d § Installing 8” flow line to transport full wellstreamproduction to 16” gathering pipeline § Production will go onshore to Louisiana to connect to a 50 Mmcf/d production facility Sabine Lake Construction -State Tract 30-1 Production Platform Financials - * - Second Quarter Results 2Q07 2Q06 Average Production (MMcfe/Day) 119.7 87.9 Realized Price ($/MCFE) 7.97 7.92 Total Revenues ($MM) 86.9 63.4 Net Income ($MM) 13.09 9.96 EPS Diluted ($/Share) 0.26 0.20 Average Shares Outstanding (Diluted) 50.6 50.4 - * - ($/MCFE) 1Half 2007 2007Estimate Direct LOE $0.61 $0.61 Ad-Valorem Tax 0.25 0.24 Workover 0.13 0.12 Insurance 0.04 0.04 Total Lifting Costs $1.03 $1.01 Production Tax 0.11 0.13 TG&M 0.14 0.15 G&A 0.72 0.67 Interest 0.37 0.33 Total Cash Costs $2.37 $2.29 (1) Includes costs of becoming Public company, SOX implementation and Calpine relatedtransaction costs Cost Structure - * - (in thousands) 6/30/07 12/31/06 Cash and Cash Equivalents $12 $63 Total Assets $1,275 $1,219 Long Term Debt $240 $240 Stockholder’s Equity $838 $822 Debt/Total Capital 22% 23% Balance Sheet Highlights - * - § Hedged 65 BBTU/D for 2007 with swaps at 55BBTU/D with average price of $7.79 and collarsof 10 BBTU/D $7.19/10.03 § Revolving line of credit - conforming borrowing base of $350 mm. Revised up by $25 mm in May of 2007. § § $184 million unused capacity. § § Currently have $240 million debt outstanding: § Protected 2008 natural gas production with 55BBTU/D swapped at $7.66 Revolving Credit $165 Second Lien Term 75 $240 -29- Financial Flexibility to Grow - * - Key Investment Highlights § Track record of performance: • 26% annual growth in production (2005-2006) • 14% annual growth in reserves (2005-2006) • Confirmed 36% production growth guidance for 2007 § Drilling location inventory continues at 500+ § Competitive cost structure § Proven record of environmental compliance and safety § Financial flexibility to pursue growth strategy
